DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-23 are presented for examination.
Claims 1-10 are cancelled.
Claims 11-23 are allowed.

Invention
The Present invention teaches "The invention relates to a method for configuring a vehicle, which is provided for a plurality of users. The method includes storing user data, where the user data are gathered in a user account, and available vehicle features of the vehicle in a storage unit. The method further includes defining vehicle groups based on the association of a respective user account to be assigned to the vehicle with a respective user group and defining a configuration by assigning respective availabilities of vehicle features of the vehicle to a user of a respective vehicle group. The method further includes storing the configuration in the storage unit. The invention also relates to a vehicle, which is designed to implement the method according to the invention.”

Reason for Allowance
Claims 11-23 are allowed.
                    The following is the reasons for allowance of the claimed subject matter:
                The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments filed 02/08/2021, pages 2-6. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 12-17, 19-23 are either directly or indirectly dependent upon independent claims 11, 18, therefore, are allowed in view of their dependence upon claims 11, 18.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         Graessley (US Pub. No.: 2009/0096573 A1) teaches “An event is detected at a first device. Responsive to the detection, at least some functionality of the first device is 

          ZIMMERMANN et al. (US Pub. No.: 2012/0143404 A1) teaches “A method of configuring infotainment applications in a motor vehicle is provided. A control unit is configurable via a configuration interface such that the functional scope and/or a basic setting of the infotainment application is changed based on first configuration data from a first configuration data server. A service center stationarily arranged at a distance from the motor vehicle has a second configuration data server and a second configuration data bank. The service center has a first modification interface by which configuration data of the second configuration data bank is modifiable using first access rights and a second Internet-based modification interface by which the configuration data is modifiable using second access rights differing from the first. Modifications of the configuration data are recognized and the configuration data of the first configuration data bank is changed by using the configuration data from the second configuration data bank.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BABAR SARWAR/Primary Examiner, Art Unit 3667